

117 HR 5350 IH: Enhancing Geothermal Production on Federal Lands Act
U.S. House of Representatives
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5350IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2021Mr. Fulcher (for himself, Mr. Westerman, and Mr. Stauber) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Geothermal Steam Act of 1970 to promote timely exploration for geothermal resources under geothermal leases, and for other purposes. 
1.Short titleThis Act may be cited as the Enhancing Geothermal Production on Federal Lands Act. 2.Geothermal production on Federal landsThe Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) is amended by adding at the end the following: 
 
30.Geothermal exploration test projects 
(a)Definition of geothermal exploration test projectIn this section, the term geothermal exploration test project means the drilling of a well to test or explore for geothermal resources on lands for which the Secretary has issued a lease under this Act, that— (1)is carried out by the holder of the lease; 
(2)causes— (A)less than 5 acres of soil or vegetation disruption at the location of each geothermal exploration well; and 
(B)not more than an additional 5 acres of soil or vegetation disruption during access or egress to the test site; (3)is developed— 
(A)less than 12 inches in diameter; (B)in a manner that does not require off-road motorized access other than to and from the well site along an identified off-road route; 
(C)without construction of new roads other than upgrading of existing drainage crossings for safety purposes; (D)with the use of rubber-tired digging or drilling equipment vehicles; and 
(E)without the use of high-pressure well stimulation; (4)is completed in less than 90 days, including the removal of any surface infrastructure from the site; and 
(5)requires the restoration of the project site within 3 years of the date of first exploration drilling to approximately the condition that existed at the time the project began, unless the site is subsequently used as part of energy development under the lease. (b)Categorical exclusion (1)In generalUnless extraordinary circumstances exist, a project that the Secretary determines under subsection (c) is a geothermal exploration test project shall be categorically excluded from the requirements for an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or section 1501.4 of title 40, Code of Federal Regulations (or a successor regulation). 
(2)Extraordinary circumstances definitionIn this subsection, the term extraordinary circumstances has the same meaning given such term in the Department of the Interior Departmental Manual, 516 DM 2.3A(3) and 516 DM 2, Appendix 2 (or successor provisions). (c)Process (1)Requirement to provide noticeA leaseholder shall provide notice to the Secretary of the leaseholder’s intent to carry out a geothermal exploration test project at least 30 days before the start of drilling under the project. 
(2)Review and determinationNot later than 10 days after receipt of a notice of intent under paragraph (1), the Secretary shall, with respect to the project described in the notice of intent— (A)determine if the project qualifies for a categorical exclusion under subsection (b); and 
(B)notify the leaseholder of such determination. (3)Opportunity to remedyIf the Secretary determines under paragraph (2)(A) that the project does not qualify for a categorical exclusion under subsection (b), the Secretary shall— 
(A)include in such notice clear and detailed findings on any deficiencies in the project that resulted in such determination; and (B)allow the leaseholder to remedy any such deficiencies and resubmit the notice of intent under paragraph (1).. 
3.Geothermal leasing priority areasThe Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) is further amended by adding at the end the following:  31.Geothermal leasing priority areas (a)Definition of covered landIn this section, the term covered land means land that is— 
(1)Federal land; and (2)not excluded from the development of geothermal energy under— 
(A)a land use plan established under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); or (B)any other Federal law. 
(b)Designation of geothermal leasing priority areasThe Secretary, in consultation with the Secretary of Energy, shall designate portions of covered land as geothermal leasing priority areas as soon as practicable, but not later than 5 years, after the date of the enactment of this section. (c)Criteria for selectionIn determining which covered lands to designate as geothermal leasing priority areas under subsection (b), the Secretary, in consultation with the Secretary of Energy, shall consider if— 
(1)the covered land is preferable for geothermal leasing; (2)production of geothermal energy on such land is economically viable, including if such land has access to methods of energy transmission; and 
(3)the designation would be in compliance with section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), including subsection (c)(9) of that section. (d)Review and modificationNot less frequently than once every 5 years, the Secretary shall— 
(1)review covered land and, if appropriate, make additional designations of geothermal leasing priority areas; and (2)review each area designated as a geothermal leasing priority area under this section, and, if appropriate, remove such designation. 
(e)Programmatic environmental impact statement 
(1)Initial designationsNo later than one year after the initial designation of a geothermal leasing priority area, the Secretary shall prepare a supplement to any final programmatic environmental impact statement for geothermal leasing that is the most recently finalized such statement with respect to covered land designated as a geothermal leasing priority area under subsection (b). (2)Subsequent designationsEach designation of a geothermal leasing priority area under subsection (d) shall be included in a programmatic environmental impact statement for geothermal leasing or in a supplement to such a statement. 
(3)ConsultationsIn developing any programmatic environmental impact statement for geothermal leasing or supplement to such a statement under this section, the Secretary shall consult, on an ongoing basis, with appropriate State, Tribal, and local governments, transmission infrastructure owners and operators, developers, and other appropriate entities. (4)ProcedureThe Secretary may not delay issuing a permit or holding a lease sale under this Act because the supplement required under paragraph (1) has not been finalized by the Secretary. 
(f)Compliance with NEPAIf the Secretary determines that the designation of a geothermal leasing priority area has been sufficiently analyzed by a programmatic environmental impact statement, the Secretary shall not prepare any additional analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to geothermal lease sales for such geothermal leasing priority area.. 